Citation Nr: 0013261	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
hands.  

3.  Whether there was clear and unmistakable error in the 
October 1988 and September 1992 rating decisions that denied 
service connection for arthritis of the spine.  

4.  Entitlement to an increased rating for a left wrist 
disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
September 1987.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case, as to the claim for an increased rating for 
left and right wrist disabilities and service connection for 
pes planus, arose from an October 1995 rating action, with 
which the veteran disagreed in December 1995.  A statement of 
the case was issued in January 1996, and a substantive appeal 
was received in April 1996.  

The claim concerning whether there was clear and unmistakable 
error (CUE) in the October 1988 and September 1992 rating 
actions arose from a December 1996 decision by the RO.  A 
notice of disagreement as to that matter was received in 
April 1997, and a statement of the case was issued later that 
month.  The veteran perfected his appeal in this regard in 
June 1997, upon the receipt at the RO of a statement from the 
veteran which is construed as a substantive appeal.  

The issue regarding whether new and material evidence has 
been submitted to reopen the claim for service connection for 
arthritis of the hands arose from a July 1998 rating action.  
A notice of disagreement with that decision was received in 
August 1998, and a statement of the case was issued in 
September 1998.  The substantive appeal was received in 
November 1998.  


FINDINGS OF FACT

1.  By a rating actions dated in October 1995, December 1996, 
and July 1998, the RO denied service connection for pes 
planus; denied an increased rating for left and right wrist 
disabilities; denied a claim that there was CUE in 1988 and 
1992 rating actions; and denied the veteran's attempt to 
reopen a claim for service connection for arthritis of the 
hands. 

2.  Upon submission of substantive appeals in April 1996; 
June 1997; and November 1998, the veteran perfected appeals 
for service connection for pes planus; for an increased 
rating for left and right wrist disabilities; for a claim 
that there was CUE in 1988 and 1992 rating actions; and for 
an attempt to reopen a claim for service connection for 
arthritis of the hands.  

3.  On a VA Form 21-4138 (Statement in Support of Claim) 
signed by the veteran and received in May 2000, he advised 
that he wished to withdraw his appeals. 

4.  The veteran's request to withdraw his appeals for service 
connection for pes planus; for an increased rating for left 
and right wrist disabilities; for a claim that there was CUE 
in 1988 and 1992 rating actions; and for an attempt to reopen 
a claim for service connection for arthritis of the hands, 
was received by the Board prior to the promulgation of a 
decision on those questions.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service 
connection for pes planus have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).  

2.  The criteria for withdrawal of the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for arthritis of the hands have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

3.  The criteria for withdrawal of the issue of whether there 
was clear and unmistakable error in the October 1988 and 
September 1992 rating decisions that denied service 
connection for arthritis of the spine have been met.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

4.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for a left wrist disability have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

5.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for a right wrist disability have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth in the Introduction to this decision, by a 
rating action dated in October 1995, the veteran was denied 
service connection for pes planus, and an increased rating 
for his right and left wrist disabilities.  By a rating 
action dated in December 1996, the RO determined that there 
was no CUE in 1988 and 1992 rating actions which had denied 
service connection for arthritis of the spine.  In a July 
1998 rating action, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for arthritis of the hands.  
Thereafter, the steps necessary to perfect these issues on 
appeal were accomplished.  (That took place in April 1996, 
with respect to the service connection claim and increased 
rating claims; in June 1997 with respect to the claim 
concerning CUE; and in November 1998, with respect to the 
attempt to reopen the claim for service connection for 
arthritis of the hands.)  Subsequently, the claims file was 
forwarded to the Board. 

On a VA Form 21-4138 (Statement in Support of Claim), 
received from the veteran at the Board in May 2000, he 
requested to withdraw his appeals.  Specifically, he wrote as 
follows:

I wish to withdraw all issues on Appeal with the 
Board of Veterans Appeals in Washington, DC.  Those 
issues are as follows:

1.  Entitlement to an increased evaluation for 
veteran's service-connected left wrist condition, 
currently evaluated as 10% disabling.  

2.  Entitlement to an increased evaluation for 
veteran's service-connected right wrist condition, 
currently evaluated as 10% disabling.  

3.  Entitlement to service-connection for pes 
planus (flat feet).  

4.  Whether or not the decision to deny service-
connection for arthritis of the cervical spine and 
dorsal/thoracic spine was clearly and unmistakably 
erroneous.  

5.  Whether or not new and material evidence has 
been submitted sufficient to reopen the veteran's 
claim for service-connection for arthritis of the 
hands.  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
all of his appeals pending before the Board.  As a result of 
this withdrawal, no allegations of error of fact or law 
remain before the Board for consideration with respect to 
those issues.  Consequently, the veteran's appeals are 
dismissed, without prejudice.  


ORDER

The veteran's appeal for entitlement to service connection 
for pes planus, is dismissed.

The veteran's appeal as to whether new and material evidence 
has been submitted to reopen a claim for service connection 
for arthritis of the hands is dismissed.

The veteran's appeal as to whether there was clear and 
unmistakable error in the October 1988 and September 1992 
rating decisions that denied service connection for arthritis 
of the spine is dismissed.

The veteran's appeal for entitlement to an increased rating 
for a left wrist disability, currently evaluated as 10 
percent disabling is dismissed.

The veteran's appeal for entitlement to an increased rating 
for a right wrist disability, currently evaluated as 10 
percent disabling, is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

